Citation Nr: 1449448	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  07-21 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for allergies.  
 
2.  Entitlement to service connection for a breathing disorder, including asthma, hyper-reactive airway disease, and reactive airway disease, to include as due to exposure to ionizing radiation and an undiagnosed illness.  
 
3.  Entitlement to service connection for a bilateral hand disorder, to include bilateral carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Madonna Richardson, Agent


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel
INTRODUCTION

The Veteran served on active duty from April 1987 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded for further development in February 2012.  

The Board notes that the Veteran perfected an appeal to the issues of entitlement to service connection for headaches and a skin condition.  In a July 2008 rating decision, the Veteran was granted service connection for headaches and in a June 2009 rating decision service connection was granted for dermatitis.  As the benefits sought on appeal have been granted, these issues are no longer before the Board. 

The Board has reviewed the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system and has included evidence pertinent to the appeal in the decision therein.

The issue of entitlement to service connection for a breathing disorder, including asthma, hyper-reactive airway disease, and reactive airway disease, to include as due to exposure to ionizing radiation and an undiagnosed illness are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Allergies were not manifest in service and are not otherwise attributable to active service.  

2.  A bilateral hand disorder, to include bilateral carpal tunnel syndrome, was not manifest in service, and neither arthritis nor peripheral neuropathy was manifest to a compensable degree within one year of separation from active duty, and a bilateral hand disability is not otherwise attributable to active service.


CONCLUSIONS OF LAW

1.  Allergies were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  A bilateral hand disorder, to include bilateral carpal tunnel syndrome, was not incurred in or aggravated by service and neither arthritis nor peripheral neuropathy may be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2005, March 2006, and August 2010, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the August 2013 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

ANALYSIS 

The Veteran appeals the denial of service connection for allergies and a bilateral hand disorder, to include bilateral carpal tunnel syndrome.  According to the Veteran, he had a gradual onset of bilateral hand pain during service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as peripheral neuropathy and/or arthritis, may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Based on the evidence of record, the Board finds against the claims.  In this regard,  service treatment records reveal that the Veteran had a bilateral wrist sprain in February 1989.  The separation examination, however, revealed no notation of any residuals from the above.  He had normal findings for the upper extremities at separation.  There is also no evidence of compensably disabling peripheral neuropathy of the hands within one year of separation from active duty.  

A review of the record discloses that the Veteran's bilateral hand disability and allergies manifested years post service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The disorders are shown years post-service and there is no competent evidence that attributes the pathology to service, or the symptoms therein.

The Board has reviewed the service examination reports, to include the final separation examination, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's allergies and/or bilateral hand disorder directly to service.  There is no competent evidence or opinion that the Veteran's disabilities are related to his military service and neither the Veteran nor his representative has presented any such opinion.  

Rather, it was opined in the October 2012 VA examination that the Veteran's allergic rhinitis was less likely than not (less than 50 percent probability) incurred in or caused by service.  The VA examiner commented that allergic rhinitis is an allergic response to outdoor or indoor allergens and that it tends to run in families.  

In August 2014, the VA examiner opined that the Veteran's bilateral carpal tunnel syndrome was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner stated that upon review of the medical literature it was discovered that carpal tunnel syndrome is often the result of a combination of factors that increase pressure on the median nerve and tendons in the carpal tunnel, rather than a problem with the nerve itself.  The VA examiner commented that the Veteran had an employment history of being a machine operator where he uses his hands in the operation of machines and that can exacerbate his bilateral hand pain.  Therefore, she opined that the Veteran's carpal tunnel syndrome is less likely than not incurred in or caused by his bilateral wrist sprain that occurred in February 1989 during active service.  It is also noted that the November 2009 private examination indicated that diabetes might be the cause of the Veteran's peripheral neuropathy in the hands.  Moreover, to the extent arthritis was identified, it was first shown many years after service, and there is no opinion that relates it to service.

The VA medical opinions are persuasive and warrant being assigned great probative weight.  The opinions were rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based their opinions following a review of the claims folder as well as a complete physical examination.  There are no pertinent opinions to the contrary.

In sum, the most probative evidence of record is devoid of a showing that the Veteran's allergies and/or bilateral hand disorder are related to service or any incident therein.  Hence, entitlement to service connection is denied.  In making this decision the Board notes that the Veteran is competent to report allergies and pain in his hands and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of his allergies and/or bilateral hand disorder, to include bilateral carpal tunnel syndrome, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for allergies is denied.  

Entitlement to service connection for a bilateral hand disorder, to include bilateral carpal tunnel syndrome is denied.  


REMAND

The Veteran appeals the denial of service connection for a breathing disorder to include asthma.  He contends that inservice exposure to "biohazard chemical" and radiation affected his breathing.  According to the Veteran, he had a gradual onset of nasal congestion in 1990 and that he first noticed asthma symptoms while playing basketball in 1994 or 1995.  

In January 2009, the Veteran provided further details as to his claimed inservice exposure to radiation.  He claimed that he was located approximately five miles from an atmospheric or underwater detonation of a nuclear device on October 1, 1990 in Saudi Arabia and/or Kuwait.  The day after the detonation, the Veteran claimed that he moved within two miles of ground zero.  He also claimed that a sand storm occurred during the test.  A review of the record shows that the RO has not made a sufficient attempt to verify whether or not the Veteran was exposed to radiation and/or other chemicals during service.  Accordingly, a remand is warranted to attempt to verify the Veteran's assertions of radiation and/or chemical exposure.  

It is also noted that, according to the February 2012 remand directives, an opinion was to be obtained that addressed whether the Veteran's breathing disorder was incurred in or due to active duty service to include exposure to bio-hazardous chemicals and/or radiation.  While a VA examination was conducted in October 2012 and an etiology opinion was obtained, it does not include a discussion on exposure to bio-hazardous chemicals and/or radiation as directed in the prior remand.  As the remand directives were not fulfilled, another remand is required. Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.)

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate service department and request that they provide any available information which might verify whether or not the Veteran was exposed to radiation and/or other chemicals during service.  If this information cannot be obtained this fact should be clearly documented in the claims file.

2. If radiation and/or other chemical exposure is confirmed, obtain an addendum opinion from the October 2012 VA examiner, or if unavailable another VA examiner, which addresses the issue of whether the Veteran's breathing disorder to include hyper-reactive airway disease, reactive airway disease and/or asthma was incurred in or due to the Veteran's active duty service, to include exposure to bio-hazardous chemicals and/or radiation.  The Veteran's claims file, to include any pertinent Virtual VA records, must be reviewed by the examiner.  The examiner should explain the rationale for all opinions given.  If a response cannot be made without additional examination, such examination should be scheduled.  

3. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


